Decree of the Surrogate’s Court of Kings county unanimously affirmed, with costs. The record presents a case where there is not a particle of evidence contradicting the testimony of the subscribing witnesses to the will, or the facts as testified to by each of them. There was no issue of fact for submission to the jury. Under these circumstances the learned surrogate was entirely correct in admitting the will to probate. (See Matter of Burnham, 201 App. Div. 621; affd., 234 N. Y. 475; Matter of Bennett, 207 App. Div. 388.) Present — Kelly, P. J., Rich, Manning, Young and Kapper, JJ.